 


109 HRES 658 EH: Supporting the goals and ideals of World Water Day.
U.S. House of Representatives
2006-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 658 
In the House of Representatives, U. S., 
 
May 2, 2006 
 
RESOLUTION 
Supporting the goals and ideals of World Water Day. 
 
 
Whereas the global celebration of World Water Day is an initiative that grew out of the 1992 United Nations Conference on Environment and Development in Rio de Janeiro; 
Whereas the United States General Assembly, via resolution, designated March 22 of each year as World Water Day; 
Whereas although water resources are renewable, differences in availability of water resources exist due to variations in seasonal and annual precipitation in different parts of the world; 
Whereas although water is the most widely occurring substance on earth, only 2.53 percent of all water is freshwater and the remainder is salt water; 
Whereas freshwater resources are further reduced by various forms of industrial, chemical, human, and agricultural pollution; 
Whereas the drainage of wetlands for agriculture and the dissipation of water sources by land clearance lead to further exacerbation of water scarcity; 
Whereas, according to the United Nations, by the middle of this century, at worst, seven billion people in 60 countries will be water-scarce; 
Whereas the poor are the most affected by water scarcity, with 50 percent of the populations of developing countries exposed to polluted water sources; 
Whereas water-related diseases are among the most common causes of illness and death, afflicting primarily the poor in developing countries; 
Whereas the estimated mortality rate due to diseases transmitted by water and sanitation is five million people per year; 
Whereas initiatives that promote access to safe drinking water and sanitation that prevents contaminants from infiltrating fresh drinking water supplies are vital tools in raising the awareness of the importance of freshwater to the quality of life; and 
Whereas freshwater is vital to the development, sustainability, and progression of all humanity: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of World Water Day; 
(2)recognizes the importance of conserving and managing water resources for sustainable development, including environmental integrity and the eradication of poverty and hunger, and human health and overall quality of life in the United States and across the globe; and  
(3)encourages the people of the United States to observe World Water Day with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of water and water conservation to humanity.  
 
Karen L. HaasClerk. 
